Citation Nr: 0406833	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-16 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a heart 
disorder, to include coronary artery disease, (also claimed 
as chest pains of unknown cause) and if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1955 to March 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in July 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.    

In September 2002, the RO reopened the veteran's previously-
denied claim and then denied entitlement to service 
connection for a heart disorder on the merits.  As reflected 
in the characterization of the issue on the first page of 
this decision, however, the Board is required to consider the 
issue of finality prior to any consideration on the merits.  
38 U.S.C.A. §§ 7104(b), 5108; see Barnett v. Brown, 8 Vet. 
App. 1 (1995).  Insofar as the determination made as to 
finality herein is consistent with the RO's September 2002 
decision and favorable to the veteran, he is not prejudiced 
by the Board's actions herein.  See Barnett, supra at 4; 
Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).

The Board notes that in October 2002, the veteran indicated 
that he desired a Board hearing.  However, in his substantive 
appeal (VA Form 9), received in June 2003, the veteran 
indicated that he did not want a hearing before the Board.  
On a form for his service representative, the RO requested 
that the representative inform the RO if any type of hearing 
is desired by the veteran.  As the record does not contain 
further communication from the veteran or his representative 
requesting that a hearing be scheduled, the veteran's request 
for a hearing is considered withdrawn.  See 
38 C.F.R. §§ 20.702(e), 20.704(e) (2003).




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  In an unappealed decision dated in July 1974, the RO 
denied the veteran's claim of entitlement to service 
connection for a heart disorder.

3.  Evidence added to the record since the prior final denial 
includes such that is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

4.  A heart disability, to include coronary artery disease, 
was not present in service, was not manifested within one 
year of service discharge.

5.  Currently diagnosed heart disability, to include coronary 
artery disease, is not etiologically related to the veteran's 
period of active service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a heart 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  A heart disability, to include coronary artery disease, 
was not incurred in or aggravated by active duty and may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background 

The veteran was a pilot in the Air Force for approximately 
twenty years.  He contends that he experienced chest pains, 
for which he was hospitalized, during service.  In January 
2001, the veteran underwent coronary artery bypass graft 
surgery as a result of his coronary artery disease.  Thus, he 
claims he is entitled to service connection for a heart 
disorder, to include coronary artery disease.  

The relevant medical evidence of record includes the 
veteran's service medical records, treatment records from the 
Madison VA Medical Center from September 1998 to May 1999 and 
November 2000 to March 2001, VA examinations from May 1974 
and September 2001, and an April 2002 VA medical opinion. 

The veteran's service medical records reflect that in 
September 1970 the veteran presented to the Flight Surgeon's 
Office with a history of recurrent chest pain.  The veteran 
indicated that it had begun approximately a week prior when 
he had flown several times and the last time had on an ill-
fitting parachute with a tight chest strap.  After that 
flight, the veteran noticed some fatigue and tightness and 
aching in the shoulders and anterior chest pain.  He also 
noticed substernal, high, anterior chest pain with a dull, 
aching, tired feeling down his left arm in subsequent days, 
usually associated with some form of exercise.  An 
electrocardiogram at that time was normal.  Upon physical 
examination, the physician noted that the veteran's heart was 
regular in rhythm without murmurs and with essentially normal 
heart sounds.  There was no gallop or indication of 
enlargement.  The physician's diagnosis was angina pectoris.  
As a result, the veteran hospitalized and grounded from 
flying for observation for suspected angina pectoris.  

The veteran underwent an aeromedical evaluation in October 
1970 at Wiesbaden Hospital.  Examination of the veteran's 
heart revealed that it was not enlarged to percussion or 
auscultation.  Cardiac sounds were of normal quality and 
there was no significant murmur.  Chest films were normal and 
cardiac fluoroscopy showed no evidence of intercardiac or 
valvular calcium.  Also during this evaluation, the veteran's 
cardiovascular system was severely stressed with exercise to 
the point of exhaustion.  Throughout the tests, the veteran's 
cardiopulmonary function was normal and there was no evidence 
of ischemia noted in the constant electrocardiographic 
measurements.  The veteran was placed in an altitude chamber 
and taken to a simulated altitude of 43,000 feet where he was 
permitted to pressure-breathe for several minutes.  He was 
monitored constantly by electrocardiogram and direct 
observation.  The veteran's cardiopulmonary response to this 
stress was entirely within normal limits.  He was then taken 
to 25,000 feet, removed his mask, and experienced marked 
hypoxia.  The veteran's cardiopulmonary response was entirely 
normal.  

In the evaluation summary, it was noted that the 
hospitalization and evaluation of the veteran indicated that 
there was no gross arteriosclerotic heart disease.  
Additionally, the veteran's glucose tolerance test and 
studies, as well as his family history, did not suggest an 
abnormality in metabolic function, which would predispose him 
to coronary disease.  It was noted that these findings argued 
against the diagnosis of angina pectoris.  However, it was 
impossible to say definitely that some small area of 
myocardial ischemia or a variable pattern of mild ischemia 
did not in fact produce the veteran's symptoms of chest, 
shoulder, and arm discomfort.  If, in fact, some variable 
pattern of coronary vessel spasm did produce a minor degree 
of ischemia at these times, it was most likely of a very 
slight degree.  In conclusion, it was noted that the studies 
accomplished in the evaluation suggested that there was no 
gross myocardial ischemia during exertion and that the 
veteran's chest discomfort was not produced by myocardial 
ischemia.  The diagnosis was chest pain of undetermined 
etiology.  

In October 1971, a clinical record from the Air Force 
Hospital at Lakenheath indicates that in November 1970 that 
the veteran continued to have numbness of the left upper arm 
and posterior left shoulder pain, and associated upper 
substernal chest pain when walking nightly.  Also noted were 
December 1970 orthopedic and neurological consultations in 
regard to the left shoulder and left posterior back pain.  
The impression of the orthopedic consultant was that of a 
brachial plexus injury from past trauma, i.e. a tight 
parachute harness.  The impression of the neurological 
consultant was clinically mild radiculopathy of the upper or 
middle plexus roots.  At that time, the veteran no longer 
complained of the anterior chest pain.  In January 1971, the 
veteran was seen by an internist who noted pain, but non-
anginal type pain.  The veteran again returned to Wiesbaden 
Aeromedical Service in February 1971 for follow up testing, 
which showed no change from his pervious normal 
electrocardiographic response to exercise and hypoxic 
stresses.  

Also in October 1971, the veteran was examined by an 
internist in order to be evaluated for a possible return to 
flying.  The examining physician reviewed the veteran's chart 
history and consultations.  The history elicited from the 
veteran sounded like anginal symptoms, however, the physician 
noted that the veteran's course and numerous stress tests 
certainly did not support this diagnosis.  Additionally, the 
physician indicated that the veteran had no changes either in 
history or his performance over the prior eight months that 
would suggest an on-going process as would be seen in 
coronary insufficiency with angina pectoris.  The diagnosis 
was chest pain of unknown etiology.  

In September 1972, a clinical record from the Air Force 
Hospital at Lakenheath indicates that within the prior year, 
the veteran had been asymptomatic and his current annual 
physical examination was entirely normal with reference to 
the cardiorespiratory system.  The veteran's pulmonary 
function tests and stress ECG were also normal.  In light of 
the veteran's normal examination, it was recommended that the 
veteran be granted an indefinite waiver for history of chest 
pain of undetermined etiology. 

In October 1972, upon review of the report of a medical 
examination of the veteran, the Chief of the Aerospace 
Medicine Division recommended waiver for history of chest 
pain, etiology undetermined. 

In October 1973, the veteran underwent a periodic flight and 
retirement examination.  Upon clinical evaluation, his heart 
was noted to be normal.  It was additionally noted that the 
veteran had referred to a history of chest pain in September 
1970, with a diagnosis of pectoris angina, not proven.  

The May 1974 VA examination shows that x-rays of the chest 
revealed the veteran's heart was normal in size and 
configuration.  There was no valvular calcification seen.  An 
electrocardiographic report demonstrates that the veteran had 
a normal ECG.  Upon cardiovascular examination, it was noted 
that there was no evidence of cardiomegaly.  The heart tones 
and lungs were clear.  There were no murmurs or extra sounds 
heard.  Sub maximal treadmill stress testing to 90 percent of 
the maximal heart rate, to 11 metabolic equivalents, was 
negative.  The examiner's diagnosis was "no evidence of 
cardiac disease."

In a July 1974 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a heart 
condition on the basis that there was no evidence of the 
existence of any cardiac disease.  At the time of the RO's 
decision, the relevant medical evidence of record included 
the veteran's service medical records and the May 1974 VA 
examination report.

Medical records from the Madison VA Medical Center for 
September 1998 to May 1999 indicate that the veteran was 
being treated for atypical chest pain.  No diagnosis was 
given.  VA medical records for November 2000 to March 2001 
clearly demonstrate that the veteran has been treated for 
coronary artery disease.  In January 2001, the veteran 
underwent coronary artery bypass graft surgery.  The surgery 
report reflects that the surgeon's indication was that the 
veteran had severe multivessel coronary artery disease and 
unstable angina refractory to medical treatment.  

The September 2001 VA examination reveals that, by way of 
history, following the veteran's discharge from service in 
1974, he essentially remained pain-free until approximately 
1984 when he subsequently developed similar quality pain in 
his chest with hard exercise.  The examiner also noted the 
veteran's coronary artery bypass grafting in January 2001 and 
that since that surgery, the veteran stated that had not had 
chest pain.  The examiner's impression was coronary artery 
disease and 


noted that the veteran's symptoms had been transient over the 
prior four years, but were identical to those experienced 
while in the service.  The examiner opined,

...it would be unusual for this patient to 
have no evidence of symptoms for 10 years 
before developing recurrent angina 
despite steady levels of activity.  It is 
possible that his chest pain during the 
military may have been due to an 
esophageal spasm or other cause of 
underlying chest pain.  Although I cannot 
say for certain that his coronary artery 
disease was not first manifest during the 
September 1970 hospitalization while 
serving our country.  

The April 2002 VA medical opinion report reflects that the 
physician reviewed the medical records of the veteran and 
noted that an exercise stress test, echocardiogram, and EKG 
did not reveal any ischemia.  The physician opined that it 
was "NOT as least as likely as not that the chest pain the 
veteran had in service was related to his current coronary 
artery disease" (emphasis in the original).  The basis for 
this opinion was that the veteran did not have any objective 
findings of ischemia at the time and symptomatic coronary 
artery disease in a 36-year-old would not likely resolve and 
remain asymptomatic for 10 to 14 years.  

II.  Legal Analysis

A.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003), are applicable to the veteran's claim.
 
The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  
 
Recently, the Court has indicated that notice under the VCAA 
must be given prior to an initial unfavorable decision by the 
agency of original jurisdiction (AOJ).  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In this case, however, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  VA believes that this 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

First, the Board herein reopens the veteran's claim.  As 
such, any failure with respect to VCAA notification duties 
based on finality and materiality are now moot.  

With respect to the merits of the veteran's service 
connection claim, the Board notes that in the March 2000 
letter, prior to initial adjudication, the RO advised the 
veteran to send medical evidence of an existing heart 
disability, as well as evidence confirming an in-service 
onset of symptoms and/or otherwise establishing a nexus to 
service.  The RO advised the veteran to submit medical 
evidence, or, other evidence such as lay statements, pharmacy 
records or employment records.  The RO also advised the 
veteran what VA records had already been requested in 
connection with his claim and asked him to identify the 
existence of any other VA records pertinent to his claim.  
The veteran replied later in March 2000.  The RO provided the 
veteran with similar information by letter dated in August 
2000 and in a letters dated in September 2000 and August 
2001.  In the August 2001 letter, moreover, the RO requested 
the veteran to identify records of private treatment 
pertinent to his heart claim, and to provide the necessary 
release if he desired VA's assistance in obtaining such 
records.  Later in August 2001, the veteran responded, 
stating that he had no evidence to submit.  

The Board further notes that in the September 2002 rating 
decision, the RO advised the veteran that his claim had been 
reopened, but that service connection was denied based on the 
lack of nexus evidence.  The RO informed the veteran of the 
evidence that had been considered in connection with that 
determination.  The veteran disagreed and the RO provided him 
with a statement of the case that included notice of the laws 
and regulations governing entitlement to service connection, 
as well as VA regulations pertinent to the duty to assist.  
Thus, the veteran has been afforded appropriate notice under 
the VCAA.  

With respect to VA's duty to assist the veteran, the Board 
emphasizes that the RO has obtained records from the VA 
Medical Center in Madison from November 2000 to March 2001, 
identified by the veteran as relevant.  Furthermore, the 
veteran's service medical records are part of the claims 
file.  The veteran has not identified other outstanding 
records that he wants VA to obtain or that he feels are 
relevant to his claim.  In fact, in August 2001, the veteran 
indicated that he did not have any additional evidence to 
submit.  The Board notes that the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary.  
38 C.F.R. § 3.159(c)(4)(i).  In this case, the veteran was 
provided with a VA medical examination in September 2001.  
Additionally, a clarifying medical opinion was obtained in 
April 2002.  Further examination is not necessary as there is 
sufficient medical evidence upon which the Board may base its 
decision.  Therefore, the Board is also satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  Based on the facts of this 
case, VA has done everything reasonably possible to assist 
the veteran and the record is sufficient to decide the claim 
at this time. 



B.  Reopening the Claim

In a rating decision dated in July 1974, the RO denied 
service connection for a heart disorder on the basis that 
there was no evidence of a current heart disability.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2003).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2003).  

The veteran was notified of the RO's July 1974 rating 
decision and his appellate rights.  No further communication 
regarding the veteran's heart condition was received from the 
veteran until January 2000 when the veteran submitted a 
request for the RO to reopen his claim for service connection 
for a heart disorder.  Thus, the July 1974 decision became 
final.  38 U.S.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1974) [38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.100 (2003)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply only to a claim to reopen that 
was received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  As the veteran in this 
case filed his claim to reopen in January 2000, prior to the 
August 29, 2001 effective date for regulatory change of the 
new and material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001 will be applied 
in this case.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the RO's 1974 decision, relevant medical evidence 
showing the existence of a current heart disability has been 
received.  In addition, there is evidence speaking to the 
etiology of such heart disability.  The Board concludes that 
the evidence received since 1974 is new in that it was not 
previously of record and that it is material because it bears 
directly and substantially on the question of whether the 
veteran has an existing heart disability, the lack of which 
was the basis for the prior final denial.  When considered in 
connection with the veteran's statements that he suffered 
from heart pains post-service and his in-service heart pains 
and evaluations, the additionally received medical evidence 
speaking to the existence and etiology of heart disease is so 
significant that it must be considered in order to fairly 
decide the veteran's claim.  Accordingly, the veteran's claim 
of entitlement to service connection for a heart disorder, to 
include coronary artery disease, is reopened.  
38 U.S.C.A. § 5108.

C.  Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as cardiovascular disease, become manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such diseases during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran's service medical records demonstrate that he had 
been evaluated for a heart abnormality during service.  The 
preliminary diagnosis was angina pectoris, but upon further 
evaluation and testing, this diagnosis was placed in doubt.  
The final diagnosis was chest pains, etiology unknown.  The 
Board emphasizes that the medical conclusion that the 
veteran's in-service complaints were unattributed to any 
diagnosed cardiovascular disease was based on consideration 
of extensive clinical and diagnostic testing of the veteran 
on multiple occasions.  Based on such, the Board concludes 
that the veteran is not shown to have had any chronic 
cardiovascular disability at the time of discharge from 
active service.

The Board continues to note that the May 1974 VA examiner 
found no evidence of cardiac disease.  Additionally, there 
are no treatment records in the claims file and no other 
competent medical evidence of record demonstrating that the 
veteran manifested heart problems or was diagnosed with any 
cardiovascular disability, to include coronary artery 
disease, within one year after the date of his discharge from 
service.  Therefore, the veteran is not entitled to service 
connection on a presumptive basis under 38 C.F.R. §§ 3.307, 
3.309.  

The Board has herein above acknowledged the in-service 
medical evidence of chest pains.  In addition to the fact 
that the final impression was only chest pains of unknown 
etiology, however, the veteran himself relates that such 
subsided and that he did not experience chest pains again 
until 1984.  Furthermore, it was not until 1997 that the 
veteran reports his pains became severe.  Current treatment 
records demonstrate that the veteran has been receiving 
medical treatment for coronary artery disease and that he 
underwent a coronary artery bypass graft surgery in January 
2001.  These contemporary records contain no competent 
medical opinion linking any heart disease, to include 
currently-diagnosed coronary artery disease, to the veteran's 
military service.  The evidence of a nexus between active 
duty service and a heart disability is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

There is competent medical evidence, in the form of the April 
2002 VA opinion, which states that it was less likely than 
not that the veteran's in-service chest pains were related to 
currently manifested coronary artery disease.  Such opinion 
dissociates current disability from service.  Additionally, 
although not as definitive as the April 2002 opinion, the 
September 2001 VA examiner opined that it would be unusual 
for the veteran to have had symptoms in service, but then not 
for 10 years if, in fact, such symptoms were indicative of 
the veteran's current disability.  Such opinion is consistent 
with the veteran's in-service history of chest pains not 
attributed to any underlying pathology, and with his post-
service history of having had no problems for 10 years before 
again experiencing symptoms that included chest pains.  The 
veteran has not submitted or identified competent evidence to 
refute the above medical conclusions and as such the 
competent medical evidence is against any causal connection 
between current disability and service.  

Absent competent evidence of a causal nexus between an 
existing heart disability, to include coronary artery 
disease, and service, the veteran is not entitled to service 
connection.  The Board has considered the applicability of 
the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107.




ORDER

The application to reopen a claim of entitlement to service 
connection for a heart disorder, to include coronary artery 
disease, is granted.

Service connection for a heart disability, to include 
coronary artery disease, is denied.  



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



